Case 5:20-cv-01463-DAE Document 32-1 Filed 12/08/20 Page 1of5
Case 1:20-cv-00453-JPB Document 9-12 Filed 03/12/20 Page1of5

IOU Central

Print
Personal Guaranty Agreement

Created on:Nov-26-2018 06:20PM

IOU CENTRAL INC.
PERSONAL GUARANTY

This Guaranty is effective on the Effective Date set forth below when received by IOU Central Inc.
600 TownPark Lane, Suite 140 Kennesaw, GA 30144 (“Lender”) at its offices.

Guarantor Name: MONTY MERRILL
Guarantor Address: 218 GEDDINGTON SHAVANO PARK, TEXAS, 78249

Gudeantox Home Phone: ties
Guarantor Cell Phone: I

Guarantor Email: montymerrill@clearwatertransportation.net

Borrower Whose Commercial Loan Obligation is Guaranteed: CLEARWATER
TRANSPORTATION, LTD.

Commercial Promissory Note Number: ees

Original Principal Amount of Guaranteed Debt:$275,000.00

Effective Date of Guaranty: Nov-26-2018

This Guaranty governs the terms and conditions of Guarantor’s guaranty of the Commercial Loan
obtained by Borrower from Lender. Guarantor understands that Lender, or anyone who takes
assignment of the Promissory Note for Commercial Loan (“Note”) evidencing Borrower's obligation

to Lender, may enforce this Guaranty. For convenience, Lender and any assignee of the Note and this
Guaranty are referred to herein as “Lender.”

If Borrower defaults on its obligations, and you fail to pay the Guaranteed Debt upon demand, your
default under this Guaranty may become a part of your consumer report file.

 
Case 5:20-cv-01463-DAE Document 32-1 Filed 12/08/20 Page 2 of 5
Case 1:20-cv-00453-JPB Document 9-12 Filed 03/12/20 Page 2 of 5

BY SIGNING BELOW, GUARANTOR AGREES TO BE BOUND BY THE TERMS OF THIS
GUARANTY

Signature:

Date: Nov-26-2018

1. GUARANTEED DEBT

 

Guarantor agrees that the Guaranteed Debt shall consist of all amounts owed by Borrower under the
Note, including: (i) the Principal amount; (ii) Note Interest; (iii) Default Interest; (iv) Late Charges,

(v) Insufficient Funds Charges; (vi) amounts owed as a consequence of a declared Event of Default

and acceleration by Lender; and (vii) Lender’s other costs and expenses of enforcing the Note

including, but not limited to, attorneys’ fees, and the costs of any arbitration proceeding to-enforce the
Note against Borrower.

2. UNCONDITIONAL GUARANTY

In consideration of the loan made by Lender to Borrower, Guarantor hereby absolutely and
unconditionally guarantees both payment of, and collection of, the Guaranteed Debt when due under
the terms of the Note. Guarantor will pay the Guaranteed Debt in full, without setoff or counterclaim
upon Lender’s demand. This Guaranty shall not be affected by the genuineness, validity,.regularity or
enfarceability of the Note, or by circumstances relating to the Note that might otherwise constitute a
defense to this Guaranty. Guarantor acknowledges that there may be more than one Guarantor of the
Guaranteed Debt and agrees that, in such circumstances, each Guarantor shall be joint and severally
liable for the Guaranteed Debt.

3. CONTINUING GUARANTY

 

Thid Guaranty is a continuing and irrevocable guaranty of the Guaranteed Debt and shall remain in
full force and effect until the Guaranteed Debt, and any other amounts payable under this Guaranty,
are paid in full. This Guaranty shall continue to be effective, or be reinstated, as if such payment had
not been made, if at any time any payment of any portion of the Guaranteed Debt is rescinded or must
be restored or returned by Lender to Borrower upon the insolvency or bankruptcy of the Borrower or
otherwise This Guaranty shall: (i) bind Guarantor and Guarantor’s executors, administrators,
successors and assigns, provided that Guarantor may not assign rights or obligations under this
Guaranty without Lender’s prior written consent; and (ii) inure to the’benefit of Lender and its
sucdessors and assigns.

 

4. SUBORDINATION OF BORROWER OBLIGATIONS TO GUARANTOR

Guarantor subordinates the payment of all obligations and indebtedness of Borrower owing to
Guarantor, whether now existing or hereafter arising, to the payment in full of the Guaranteed. Debt to
Leniler. In the event that acceleration under the Note is stayed, upon the insolvericy or bankruptcy of
Borrower, or otherwise, the Guaranteed Debt shall nonetheless be immediately payable by Guarantor.
upoh Lender’s demand.

5. GUARANTOR’ WAIVER OF SUBROGATION RIGHT

Guarantor hereby waives, and agrees not to exercise, any right of subrogation, contribution or similar
rights with respect to any payments Guarantor is obligated to make under this Guaranty until the

j
Case 5:20-cv-01463-DAE Document 32-1 Filed 12/08/20 Page 3 of 5
Case 1:20-cv-00453-JPB Document 9-12 Filed 03/12/20 Page 3 of 5

" entite Guaranteed Debt, and any amounts payable under this Guaranty, are paid in full. Any amounts
paid to Guarantor by Borrower in violation of the foregoing limitation will be held, in trust, by

Guarantor for Lender's benefit and shall be immediately paid to Lender to reduce the amount of the
Guaranteed Debt, whether matured or unmatured.

6. GUARANTOR FINANCIAL INFORMATION

Until the Guaranteed Debt is paid in full, Guarantor will promptly furnish to Lender any and all
financial, or other information, regarding Guarantor or Guarantor’s assets and property, whether
personal or real, as Lender may request in writing.

7. LENDER’S COSTS AND EXPENSES OF ENFORCING THIS GUARANTY

Guarantor shall pay, on demand, all costs and expenses of Lender including, but not limited to,
attomneys’ fees and arbitration costs, in any way relating to the enforcement or protection of Lender’s
rights under this Guaranty. Guarantor’s obligations under the preceding sentence will survive
termination of this Guaranty.

8. WAIVER OF NOTICES

 

antor waives notice of the acceptance of this Guaranty and of the extension of continuation of the
Guaranteed Debt or any part thereof. Guarantor further waives presentment, protest, or demand.

 

9. WAIVER OF REQUIREMENT THAT LENDER FIRST SEEK COLLECTION FROM

RANTOR WAIVES ANY REQUIREMENT THAT LENDER FIRST SEEK PAYMENT
FROM OR COLLECTION AGAINST BORROWER, OR OTHERWISE EXHAUST ANY
RIGHT OR REMEDY, OR TO TAKE ANY OTHER ACTION AGAINST BORROWER,
BEFORE EXCERCISING AND ENFORCING ITS RIGHTS UNDER THIS GUARANTY. TO.
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, GUARANTOR FURTHER
WAIVES ANY RIGHT TO SERVE NOTICE ON LENDER REQUIRING LENDER TO TAKE
SUCH ACTIONS.

10. BINDING ARBITRATION

Each Party agrees that a “dispute” is any claim in contract, tort, statute or otherwise between Parties,
arising out of or relating to the rights and obligations set.forth in this Guaranty. “Dispute” includes
any disagreement over the interpretation and scope of this agreement to arbitrate, or the arbitrability
of the dispute itself. Any dispute shall be resolved by binding arbitration and not by a lawsuit.

Any of the following arbitration organizations may be selected by the Party seeking arbitration and its
rules shall apply to the proceeding: the American Arbitration Association, 335 Madison Ave., Floor
10, New York, NY 10017-4605 (www.adr.org), the National Arbitration Forum, Box 50191, .
Minneapolis, MN 55405-0191 (www.arb-forum.com), or JAMS, 1920 Main St., Ste. 300, Irvine, CA.
92614.

(www.jamsadr.com). Each Party acknowledges that it has had an opportunity to review the rules.of. .
each organization by contacting the organization or visiting its website. Arbitrators shall be attorneys
or retired judges and shall be selected pursuant to the applicable rules.

 
Case 5:20-cv-01463-DAE Document 32-1 Filed 12/08/20 Page 4of5
Case 1:20-cv-00453-JPB Document 9-12 Filed 03/12/20 Page 4 of5

~ Each Party will pay its own filing, administration, service or case management fees in relation to the
arbifration. Each Party shall be responsible for its own attorney, expert and other fees, unless awarded
by the arbitrator under applicable law. The arbitrator’s award shall be final and binding on all Parties.
Any arbitration under this agreement to arbitrate shall be governed by the Federal Arbitration Act and
not by any state arbitration law. This agreement to arbitrate shall survive any termination, payoff or
transfer of the rights and obligations set forth in this Agreement, If any part of this agreement to
arbitrate is deemed or found to be unenforceable for any reason, the remainder remains enforceable.

11. GOVERNING LAW, CHOICE OF FORUM

 

Guarantor acknowledges that: (i) this Guaranty is effective when received by Lender at its offices in
Kenhesaw, Georgia; (ii) Lender completed its underwriting process concerning Guarantor at its
offiges in Kennesaw, Georgia; and (iii) Guarantor’s obligation under this Guaranty upon the
happening of a Event of Default under the Note, will be deemed satisfied when full payment of the
G teed Debt is received by Lender at its offices in Kennesaw, Georgia.

Vali prohibited by applicable law, this Guaranty will be governed by, construed, applied and
enfarced in accordance with the laws of the State of Georgia without regard to principles of conflicts.
of law Any arbitration as provided for in this Guaranty will take place in Kennesaw, Georgia.

}
12. NOTICES

All notices permitted or required under this Guaranty shall be effective only if in writing addressed to
dressee Party. Any changes of address shall be provided promptly to the other Party. Notice __
stall be deemed to have been given.and received when actually received, but inno event later than: @
the date delivered to the Party by messenger; (ii) one business day after e-mailing; (iii) five business
days after mailing within the United States by certified or registered mail; (iv) two business days. after
the date deposited with an overnight courier for next day delivery; or (v) one business day after
transmission by facsimile.

Anyi notice to Guarantor will be provided at the address, facsimile number, or email address shown at
the beginning of this Note. Any notice to Lender will be provided at the address shown in paragraph 2
of this Guaranty or the address of any subsequent assignee of the Note and this Guaranty.

13. NO WAIVER OF REMEDIES

No failure by Lender to exercise, and no delay in exercising, any right, remedy or power, hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies provided by law.

 

14. FINAL AGREEMENT

This | Guaranty constitutes the final agreement of Guarantor and Lender with regard to this Guaranty.

This Guaranty may not be modified, amended, waived, extended, changed, discharged, or terminated
by any act or failure to act on the part of Borrower or Lender, but only by an agreement in writing
executed by Guarantor and Lender.

15. SEVERABILITY

i
|
i
}
}

:
i
Case 5:20-cv-01463-DAE Document 32-1 Filed 12/08/20 Page 5of5
Case 1:20-cv-00453-JPB Document 9-12 Filed 03/12/20 Page 5of5

A dktermination that any provision of this Guaranty i is invalid or unenforceable shall not affect the
validity or enforceability of any other provision. The remaining provisions of this Guaranty shalt
remain operative and in full force and effect and shall not be affected by such determination.

16. CREDIT REPORTING

Guarantor authorizes Lender to obtain consumer reports on Guarantor at any time before the: Note is
paid in full. Guarantor acknowledges that its performance and/or default under this Guaranty may be
reported by Lender to consumer reporting agencies.

17, ELECTRONIC CONTRACTING AGREEMENT

Guarantor agrees that this Guaranty is an electronic record executed using an electronic signature.
Guarantor agrees that, by executing this Guaranty with an electronic signature, Guarantor is
signifying an intent to enter into this Guaranty and.that this Guaranty is. legally valid and enforceable
in a¢cordance with its terms to the same extent as if it had been executed using Guarantor’s written
signature.

18. NO ASSIGNMENT BY GUARANTOR
Guarantor may not assign obligations under this Guaranty without Lender’s written agreement.
19. NOTICE TO GUARANTOR

By executing this Guaranty you will be required to pay the Guaranteed Debt described above if
Bortower defaults on its obligation under the Note, You should consider this undertaking carefully
and should consider consulting with counsel before executing this Guaranty. If Borrower does not pay
the Guaranteed Debt, you must do so.

You are advised that Lender may collect the Guaranteed Debt from you without first trying to collect.
the Guaranteed Debt from Borrower. Lender may use the same collection methods against You as. -may
be used against Borrower including, but not limited to, pursuing recovery through binding arbitration,
enforcing the arbitrator’s award in a court of competent jurisdiction to recover the Guaranteed Debt
through garnishment or other permitted processes or methods.

Copyright © 2019 IOU Financial inc. All rights reserved.

 
